                Case 20-10134-JTD       Doc 40     Filed 01/24/20     Page 1 of 2

                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF DELAWARE


                                                     )
       In Re:                                        )
                                                     )      CHAPTER 11
       SFP FRANCHISE CORPORATION,                    )
       et al.,                                       )
                                                     )
                                                     )      Case No. 20-10134 (JTD)
                                                     )
                                                     )
       Debtor.                                       )
                                                     )

                       NOTICE OF APPEARANCE AND REQUEST
                       FOR NOTICES AND SERVICE OF PAPERS

        PLEASE TAKE NOTICE that Ronald M. Tucker, 225 West Washington Street,
Indianapolis, Indiana 46204 represents Simon Property Group, Inc., as landlord (Creditor) and
party in interest in the above case. The undersigned hereby enters his appearance pursuant to
Section 1109 (b) of the Bankruptcy Code and Federal Rule of Bankruptcy Procedure 9010 (b)
and request copies of all notices and pleading’s pursuant to Federal Rules of Bankruptcy
Procedure 2002 (a). All such notices should be addressed as follows:

                                   Simon Property Group, Inc.
                                  Attn: Ronald M. Tucker, Esq.
                                  225 West Washington Street
                                  Indianapolis, Indiana 46204

        PLEASE TAKE FURTHER NOTICE that, pursuant to Section 1109 (b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the Rules specified above, but also includes, without limitation, notices of any application,
complaint, demand, hearing, motion, petition, pleading or request, whether formal or informal,
written or oral, and whether transferred or conveyed by mail, delivery, telephone, telegraph, telex
or otherwise filed with regard to the above case and proceedings therein.

                              Respectfully submitted

                              ______/s/Ronald M. Tucker___________________
                              Ronald M. Tucker, Esq., Attorney for
                              Simon Property Group, Inc. and its related entities
                              IN 11428-49
                              (317) 263-2346
                              (317) 263-7901 (FAX)
                              E-mail address: rtucker@simon.com
              Case 20-10134-JTD        Doc 40     Filed 01/24/20    Page 2 of 2



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was served this 24th day of
January, 2020 via ECF Noticing to the parties of record.

                                            By: ____/s/Ronald M. Tucker___________
                                                  Ronald M. Tucker, Esq.

Debtor                                          represented by     Nicholas Jenner
SFP Franchise Corporation                                          Landis, Rath & Cobb, LLP
300 Oak Bluff Lane                                                 919 Market Street, Suite
Goodlettsville, TN 37072                                           1800
                                                                   Wilmington, DE 19899
                                                                   302-467-4400
                                                                   Email: jenner@lrclaw.com

                                                                   Matthew B. McGuire
                                                                   Landis, Rath & Cobb, LLP
                                                                   919 Market Street, Suite
                                                                   1800
                                                                   Wilmington, DE 19899
                                                                   302-467-4400
                                                                   Email: mcguire@lrclaw.com




U.S. Trustee
United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35
Wilmington, DE 19801
302-573-6491
